Citation Nr: 0702845	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

2.  Entitlement to service connection for a back condition, 
including as secondary to a bilateral knee condition.

3.  Entitlement to a higher level of special monthly 
compensation above M 1/2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 through 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2006).  The case is now 
before the Board for appellate review.  

The issues of entitlement to service connection for a back 
condition, including as secondary to a bilateral knee 
condition, and entitlement to a higher level of special 
monthly compensation above M 1/2 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In June 2002, the veteran submitted a statement indicating 
that he had no further evidence with regard to the claims 
under appeal at this time, except for an examination report 
that was attached.  The examination report was an April 2002 
report from Kelly Greene, Licensed Hearing Instrument 
Specialist, which showed that the veteran has a ruptured 
tympanic membrane.  It is unclear whether the veteran wishes 
to raise a claim for an ear disease.  This matter is REFERRED 
to the RO for clarification and appropriate action.


FINDINGS OF FACT

There is medical evidence in the claims file to show a link 
between the veteran's current degenerative joint disease, 
bilateral knees, and the burns on his feet that were incurred 
in service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease, bilateral knees, are met.  38 U.S.C.A. §§ 1110 (West 
2005); 38 C.F.R. § 3.303(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral 
knee disability.  Entitlement to service connection requires 
evidence of the existence of a current knee disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999).  The veteran meets these 
requirements in this case.

The veteran's service medical records document the in-service 
incident in January 1945.  The ship on which the veteran was 
stationed was struck by enemy aircraft and the veteran 
suffered severe burns over his body, which ultimately led to 
his medical discharge in November 1945.  Medical examinations 
since service show that the veteran was scarred from this 
incident about his hands, face, neck, arms, legs, and knees.  
See May 1969 VA Outpatient Clinic Special Orthopedic and 
Neurological Examination report.  Medical records since then 
show that the veteran also burned both feet.  The veteran 
stated such in his August 1980 statement and the December 
1980 VA examination discusses the residuals of the veteran's 
burned feet, which include post-traumatic degenerative joint 
disease in both feet.  Since then, the veteran has developed 
a knee disability.

Service connection for a disability may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disability. See 38 
C.F.R. § 3.310(a) (2006). Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995). 

VA outpatient treatment records show that by August 2000, the 
veteran had severe degenerative joint disease in both knees.  
The October 2000 VA Aid and Assistance examination supports 
that diagnosis, as does March 2003 VA examination.  In June 
2001, a VA orthopedic surgeon medically linked the veteran's 
bilateral knee disability to his burns that were incurred in 
service.  The examiner stated, the veteran "has had multiple 
burns from World War II involving both his upper and lower 
extremities...The patient has had difficulty ambulating all 
these years.  I am certain that it contributed to the 
degenerative arthritis that excelled in the patient's 
knees."  Because this orthopedic surgeon unequivocally 
stated that there is a medical nexus between the veteran's 
current knee disability and the burns he incurred in service, 
service connection is warranted under 38 C.F.R. § 3.303(a).

A discussion addressing whether VA's duties to notify and 
assist the veteran have been met with regard to this service 
connection claim is not warranted.  To the extent necessary, 
VA has fulfilled its duties to notify and to assist the 
veteran in the development of this claim.  See 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
light of the determinations reached in this case, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for degenerative joint 
disease, bilateral knees, is granted.


REMAND

The veteran is seeking service connection for a lumbar spine 
disorder as secondary to his service-connected bilateral knee 
disorder, as well as an increased level of special monthly 
compensation.  In his timely filed May 2004 substantive 
appeal, the veteran requested a Travel Board Hearing.  VA 
scheduled a June 2006 hearing, but the veteran failed to 
appear.  It is unclear from the record, however, whether VA 
sent the hearing notice to the correct address or whether the 
veteran received it.

Prior to July 2003, the veteran used an address on [redacted] 
[redacted], [redacted], [redacted].  In July 2003, he 
submitted a statement noting a change of address to [redacted]
[redacted], with a specific lot number in [redacted], 
[redacted].  VA did not change the address in the record, 
as the March 2004 Statement of the Case and the May 2004 
letter regarding the veteran's hearing request were mailed to 
the [redacted] address.  

In June 2005, the veteran submitted a Statement in Support of 
Claim (VA Form 21-4138).  In the "ADDRESS" box at the 
bottom of VA Form 21-4138, below the veteran's signature, is 
an address on [redacted], with a specific Lot number, 
[redacted], [redacted].  On the same page, but not in 
the area for the veteran's address, is another address on 
[redacted], with a specific Unit number, [redacted]
[redacted].  It is unclear to the Board what that 
address denotes.  Nonetheless, VA's May 2006 hearing notice 
was mailed to the [redacted] address.  The veteran 
did not appear for his June 2006 hearing, but it is unclear 
whether or not he received notice.  In fact, it is unclear 
exactly where the veteran is currently receiving mail.  

Because of the possibility that there has been an 
administrative error, the Board feels that the veteran should 
be afforded a second opportunity for a hearing.  However, the 
veteran is also put on notice that "[t]he duty to assist is 
not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran must keep VA aware of his current 
mailing address.  

As such, a remand is required in order to establish the 
proper current mailing address for the veteran and to afford 
the veteran a second opportunity for his requested Travel 
Board hearing.



Accordingly, the case is REMANDED for the following action:

1. Establish the veteran's current mailing 
address.  Document in the claims folder 
all attempts to contact the veteran and/or 
his representative for this information 
and all responses.  

2. Schedule the veteran for a Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


